

Exhibit 10.3


AMENDMENT TO
EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made as of this 1st
day of September, 2010, by and between IVAX Diagnostics, Inc. a Delaware
corporation (the “Company”), and Arthur Levine (the “Executive”).


WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement, dated effective as of April 5, 2010 (the “Employment Agreement”); and


WHEREAS, the Company and the Executive desire to amend the Employment Agreement
in the manner set forth in this Amendment.


NOW, THEREFORE, in consideration of the premises and the covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive hereby mutually agree as follows:


1.           Scope of Employment. Section 1 of the Employment Agreement is
hereby deleted in its entirety and replaced with the following:


“The Company hereby agrees to employ the Executive, and the Executive hereby
agrees to be employed by the Company, as Chief Financial Officer and Vice
President of Finance of the Company. The Executive shall have the customary
responsibilities and authority of such positions and shall perform such duties
consistent with the responsibilities of such positions as may be determined and
assigned to the Executive by the Chairman of the Board of Directors of the
Company (the “Chairman”). The Executive shall devote his best efforts and his
full business time, attention and energies to Company affairs as are necessary
to fully perform his duties for the Company.”


2.           Base Salary.  The first sentence of Section 2(a) of the Employment
Agreement is hereby amended to delete the dollar amount of “$135,000” and to
replace it with the dollar amount of “$170,000”.


3.           Termination. The final paragraph of Section 4 of the Employment
Agreement is hereby deleted in its entirety and replaced with the following:


“The Company shall provide the Executive with written notice describing any
event or condition that gives the Company Cause for terminating this Agreement
and the Executive’s employment hereunder. Only in the case of conduct described
in paragraph (iv) above, Cause will not be considered to exist unless the
Executive is given thirty (30) days after the date of such written notice to
cure such breach to the reasonable satisfaction of the Chairman. If the
Executive cures such breach to the reasonable satisfaction of the Chairman
within such thirty (30) day period, then the Company shall not be entitled to
terminate this Agreement and the Executive’s employment hereunder for Cause.”

 

--------------------------------------------------------------------------------

 

4.          Miscellaneous.  The validity, interpretation, construction and
performance of this Amendment shall be governed by the laws of the State of
Florida, without regard to its conflicts of law principles.  Except as
specifically amended by this Amendment, the Employment Agreement shall remain
unaffected and in full force and effect.


[Signature page follows]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Company and the Executive has duly executed this
Amendment as of the day and year first above set forth.
 

COMPANY:
 
EXECUTIVE:
     
IVAX Diagnostics, Inc.
         
By:
/s/ Kevin Clark
 
/s/ Arthur Levine
Name: Kevin Clark 
 
Arthur Levine 
Title: Chief Executive Officer/Chief Operating Officer     


 
3

--------------------------------------------------------------------------------

 